PER CURIAM.
Appellant, Jose Fernandez, appeals the denial of his Florida Rule of Criminal Procedure 3.800(a) motion, brought pursuant to Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). Because Blakely does not apply retroactively to cases on collateral review that became final prior to issuance of that decision, we affirm. See Clark v. State, 903 So.2d 292, 293 (Fla. 3d DCA 2005); Reed v. State, 898 So.2d 1204 (Fla. 3d DCA 2005); Burgal v. State, 888 So.2d 702 (Fla. 3d DCA 2004); McBride v. State, 884 So.2d 476, 478 (Fla. 4th DCA 2004). We do not address the appellant’s claim that his sentence was disproportionate because such a claim is not cognizable on a motion to correct illegal sentence. See Lykins v. State, 894 So.2d 302, 303 (Fla. 3d DCA 2005).
Affirmed.